Citation Nr: 9935912	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  97-32 626A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' (Board) June 1958 decision 
denying restoration of service connection for defective 
hearing.

(The issue of entitlement to an increased evaluation for 
bilateral hearing loss, currently evaluated as 60 percent 
disabling, is addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to 
November 1945.

This case comes before the Board on motion by the moving 
party alleging CUE in a Board decision dated June 1958.  

In his pleadings of March 1999, the moving party makes a 
passing reference that "VA" compounded its "clear and 
unmistakable" error in 1997 by setting the effective date of 
his disability as November 1991.  The Board can not find this 
statement meets the minimum requirements for raising a claim 
of CUE in the Board decision of June 1998 since it does not 
expressly identify the Board decision subject to motion for 
CUE review.  If the moving party is seeking a review on the 
basis of CUE of a Board decision, he must follow the 
provisions of 38 C.F.R. § 20.1404(a) (1999).  

FINDINGS OF FACT

1.  In a service medical record dated March 1944, it was 
reported that the veteran had trouble with his hearing for 
the last 12 years.   

2.  In June 1958, the Board noted that service connection was 
initially granted for defective hearing. On later review, 
such action was held to be clearly and unmistakably erroneous 
and service connection was discontinued by the Regional 
Office (RO).  This decision was affirmed by the Board. 

3.  The Board's decision of June 1958 was supported by the 
evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's June 1958 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

When the Board considered the issue of entitlement to service 
connection for bilateral hearing loss in June 1958, evidence 
of record included the veteran's service medical records, 
which revealed no hearing loss on enlistment examination in 
September 1942 or on examination in May 1943 for entry on 
active duty.  The veteran was hospitalized in March 1944 to 
determine his physical fitness following an officer candidate 
school examination.  An entry made on hospital admission 
reflects the veteran's report of a twelve-year history of 
"trouble" with the left ear.  In a March 1944 consultation 
report, it was noted that poor hearing had been demonstrated 
on a recent audiogram.  A twelve-year history of deafness was 
noted.  Testing revealed 15/15 hearing in the right ear and 
2/15 in the left ear.  The diagnosis was mixed-type hearing 
loss, based on an audiogram.  A separate consultation report 
further reflects the veteran's report that hearing in his 
left ear had "always been somewhat reduced."  Moderate 
reduction in hearing on the left side was noted on 
examination.
 
Service medical records also indicate that the veteran was 
hospitalized in June 1944 for acute catarrhal 
nasopharyngitis.  A physical profile completed in June 1944 
reflects that a level of two was assigned to the veteran's 
hearing.  References to hearing loss in service also include 
an outpatient report dated in November 1944 which notes that 
he had been "practically deaf" in the left ear for twelve 
years.
 
On the separation examination in November 1945, defective 
hearing was noted. Hearing was recorded as 15/15 in the right 
ear.  The typewritten degree of hearing of the left ear 
appears to have been erased, and a handwritten "8" is shown 
on the report.  It was further noted that the veteran's 
hearing loss existed prior to service.
 
Post-service evidence of record when the Board considered the 
veteran's claim in June 1958 included, in pertinent part, a 
claim for compensation received from the veteran in March 
1946 which reflects that the veteran sought service 
connection for a "Deficiency in Left Ear - Aggravation - 
1944 - May."
 
In letters dated in June and July 1946, Carson S. Dimling, 
M.D., recorded results of an examination of the veteran's 
hearing and stated that 58 percent hearing loss was present 
in the left ear and 16.8 percent was present in the right 
ear.  In a letter received in February 1947, Sol Goldberg, 
M.D., wrote that the veteran reported that hearing impairment 
was noted while in service in 1943 and that it had increased 
in severity since that time.  The diagnosis was bilateral 
defective hearing, conductive type.
 
In an unsigned report of an ear, nose, and throat examination 
in February 1947, Claude W. McKee, M.D., wrote that the 
veteran reported that he began to experience symptoms 
associated with hearing loss while in service in 1943.  The 
veteran also noted that prior thereto, his hearing was found 
to be adequate on three examinations and that since service, 
his hearing impairment had increased.  The veteran was unable 
to provide a specific reason for his hearing loss and stated 
that he had not been exposed to artillery fire.  He noted no 
history of ear infection and was not exposed to unusual noise 
prior to service.  On examination, hearing acuity was 1/15 in 
the right ear and 0/15 in the left, whispered voice, and 
13/15 in the right and 1/15 in the left, spoken voice.  The 
diagnosis was bilateral deafness, mixed-type, severe in the 
left, moderate in the right, cause undetermined.
 
In a May 1947 report of outpatient treatment received in 
February and March 1947, it was noted that the veteran had 
20/20 hearing upon entry into service and that the veteran 
later signed a waiver on his hearing in order to become 
enrolled in officer candidate school.  It was noted that his 
hearing was deficient on discharge and had grown worse since.  
The left ear was noted to be almost totally deficient and the 
right ear markedly deficient.  A similar history was reported 
on VA examination in May 1948, at which time a diagnosis was 
made of nerve deafness in the left ear.  In July 1948, the 
veteran reported that he experienced no hearing loss prior to 
service and was exposed to rifle fire, but not shellfire, 
during service.  The veteran reported no history of a 
ruptured eardrum, but a healed scar in the right eardrum was 
found on examination.  Upon evaluation, the examiner 
concluded that findings were indicative of conductive-type 
deafness in the right ear and nerve-type deafness in the left 
ear. The diagnosis indicated impairment of hearing, mixed-
type.  Other clinical data considered by the Board consisted 
of VA audiology test results from July to November 1956.  
However, no pertinent diagnosis was made.

In July 1957, the RO informed the veteran that it was 
considering severing the veteran's service connection for 
bilateral hearing loss.  The veteran disputed this 
determination.  However, in October 1957, the RO found that 
defective hearing was not incurred during service.  This 
determination was appeal to the Board.
 
A September 1957 letter from the veteran's attorney argued 
that the veteran's hearing loss was the result of and 
aggravated by assignments and conditions in service such as 
exposure to rifle fire, sinus infections, exposure to cold, 
and exposure to the noise of diesel engines.  He emphasized 
that examinations in service on several occasions, including 
during hospitalization for observation in March 1944, 
revealed no abnormal findings as to the veteran's hearing.
 
At a personal hearing before the RO in March 1958, of which a 
transcript (T.) is of record, the veteran testified that on 
examination at entrance into service, as a candidate for 
officer training school, and prior to transfer overseas, 
hearing loss was not detected.  T. at 2, 3.  In addition to 
exposure to rifle fire, the veteran stated that he worked 
approximately 10 months in a power plant and was exposed to 
diesel engine noise seven days a week. T. at 4, 5.  He also 
testified that he was aware of having "a certain amount of 
hearing loss before going into service," which he stated did 
not affect conversation, but which would require a statement 
to be repeated if the speaker approached him on his left 
side. T. at 5, 8. The veteran further stated that his hearing 
was "not as good" after service as before. T. at 6.

In June 1958, the Board noted that while a hearing defect was 
not reported on enlistment and active duty examinations, 
information repeatedly recorded for clinical purposes in 
service, the statement by the veteran in his application for 
compensation, and other evidence on file clearly and un-
mistakably established that the veteran's hearing impairment 
existed prior to service.  It was found that the service 
medical records do not show any sudden pathological 
development or acoustic trauma affecting the auditory 
apparatus during service.  Further, the symptomatology 
reported in service was found not to reflect an increase in 
severity or aggravation during service of the preexisting 
hearing defect.  As a result, after a review of the record in 
its entirety, the Board in June 1958 determined that the 
evidence clearly and unmistakably establishes that the 
defective hearing existed prior to service and was not 
increased or aggravated in service.  Accordingly, the grant 
of service connection was clearly and unmistakably erroneous 
and was not be restored. 

In May 1996, the Board reopened the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
based on evidence that was received following the Board's 
1958 decision, including letters from H. E. Crow, M.D., 
Christopher C. Webb, M.D., and V. Carole Stephens Read, M.Ed.  
Service connection for hearing loss based on the new and 
material evidence was awarded by the RO in January 1997.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In written argument prepared in September 1999, it is 
maintained that regulations regarding the presumption of 
soundness, service connection, aggravation, and CUE which 
existed in 1957 were misapplied by the RO in October 1957 and 
by the Board in June 1958.  However, as stated by the Court, 
for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the moving party has failed to provide a basis 
to conclude that the previous Board decision was undebatably 
wrong.  The moving party has pointed out that several pre-
service examinations noted normal hearing, and the 
representative in September 1999 contended that the instant 
record concerning hearing problems before service is 
"unclear."  The Board can not agree that the pre-existence 
of the hearing loss was not established by clear and 
unmistakable evidence as the Board found in 1958.  The 
veteran plainly indicated during service on more than one 
occasion that he had a hearing problem before his service.  
Moreover, contemporary statements recorded in the context of 
treatment documented that not just that he had some loss of 
hearing prior to service, but that he had been "practically 
deaf" in the left ear for twelve years.  Medical providers 
actually considering his case at the key time in question, 
and considering the veteran's history, specifically found 
that the disability had existed prior to service on the 
separation examination.  None of the medical providers 
indicated the pre-existing disability had increased in 
severity beyond any natural progression in service.  The 
moving party's representative concedes that there is no 
evidence of an increase in severity of the disability in 
service.  The fact that post service evidence reflects a 
change in hearing acuity does not demonstrate an increase in 
severity in service.  Likewise, lay evidentiary assertions 
later that the moving party was exposed to events that 
allegedly would alter his hearing acuity in service do not 
serve to show there was an increase in severity of the pre-
existing hearing loss in service.  The claim of CUE is really 
no more than a dispute with how the evidence was weighed and 
evaluated and that can not provide a basis to support a 
finding of CUE as a matter of law.  As to allegations of 
error of law, given the overpowering facts of the case, the 
Board finds no persuasive allegation as to how such an 
alleged failure would undebatably have established 
entitlement to the benefit.  The Board expressly made 
findings as to both the existence of clear and unmistakable 
evidence of the pre-existence of the hearing loss and that 
there was no increase in severity in service.  If there was 
no increase in severity of the pre-existing disability in 
service, the regulatory provisions concerning the presumption 
of aggravation do not apply.     

The fact that the RO has awarded service connection for 
hearing loss based on new and material evidence does not 
support a finding of CUE in a Board decision decided more 
than 40 years ago.  Accordingly, the undersigned concludes 
that the moving party has not set forth specific allegations 
of error, of either fact or law, which would warrant a 
finding of CUE.  The contentions, at best, amount to a 
disagreement with the outcome of this decision in 1958. 



ORDER

The revision of the Board's June 1958 decision on the grounds 
of clear and unmistakable error is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


